UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4579


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN MYELL SLADE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:08-cr-00003-FL-1)


Submitted:   January 20, 2012             Decided:   February 6, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Myell Slade pled guilty without a plea agreement

to one count of conspiracy to distribute and to possess with the

intent to distribute fifty grams or more of cocaine base and

five kilograms or more of cocaine, in violation of 21 U.S.C.

§ 846 (2006).          The district court sentenced Slade to 293 months’

imprisonment, a sentence resulting from the court granting an

upward       departure       under    U.S.       Sentencing      Guidelines   Manual

(“USSG”) § 4A1.3(a), p.s., from his advisory Guidelines range of

210 to 262 months’ imprisonment. 1                  On appeal, Slade challenges

this       sentence,    arguing      that   it     is   unreasonable   because    the

district court failed to specify in writing the reasons why it

imposed the upward departure.                    Slade also challenges both the

reasonableness         of   the   court’s        decision   to   depart   above   his

advisory Guidelines range and the reasonableness of the extent

of the departure.           We affirm.

               As we have explained, “no matter what provides the

basis for a deviation from the Guidelines range[,] we review the

resulting sentence only for reasonableness.”                      United States v.

Evans, 526 F.3d 155, 164 (4th Cir. 2008).                   In doing so, we apply


       1
       We previously vacated the district court’s imposition of a
365-month sentence and remanded for resentencing.          United
States v. Slade, 631 F.3d 185, 192 (4th Cir.), cert. denied,
131 S. Ct. 2943 (2011).



                                             2
an    abuse-of-discretion          standard.              Gall          v.     United    States,

552 U.S.     38,    51   (2007).         In   assessing             a    sentencing      court’s

decision to depart from a defendant’s Guidelines range, this

court considers “whether the sentencing court acted reasonably

both with respect to its decision to impose such a sentence and

with respect to the extent of the divergence from the sentencing

range.”      United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).          We will find a sentence to be unreasonable

if the sentencing court “provides an inadequate statement of

reasons or relies on improper factors in imposing a sentence

outside the properly calculated advisory sentencing range.”                                   Id.

             Slade first argues that his sentence is unreasonable

because     the    district      court   failed          to       specify      in   writing   the

reasons why it imposed the upward departure, in accordance with

USSG § 4A1.3(c)(1), p.s.             We conclude, however, that any error

by the district court in this respect is harmless.                                  The district

court orally explained its considered reasons for imposing the

upward departure and nothing in the record indicates that, but

for   the   court’s      failure    to    reduce         these          reasons     to   writing,

Slade would have received a lesser sentence.                                 Accordingly, this

contention affords Slade no relief.

             Next,       Slade    argues          that        a     sentence        within     the

pre-departure       Guidelines      range         would       have      been    sufficient      to

achieve the purposes of sentencing and the court thus abused its

                                              3
discretion in departing upwardly from that range.                                We conclude

that the district court acted reasonably in imposing the upward

departure.          The     court       utilized        USSG        § 4A1.3(a),         p.s.,    to

increase     Slade’s        criminal       history           from     Category      V     to    VI.

Pursuant to this provision, a district court may depart upward

from    an   applicable         Guidelines     range          if     “reliable    information

indicates      that       the     defendant’s            criminal         history        category

substantially         under-represents                  the        seriousness          of       the

defendant’s        criminal       history          or    the        likelihood       that       the

defendant will commit other crimes.”                          USSG § 4A1.3(a)(1), p.s.

To     determine     whether        a    departure            is     appropriate        in      such

circumstances,        the    court       may   consider,             among   other       factors,

prior sentences not used in computing the defendant’s criminal

history category and prior, similar adult criminal conduct not

resulting     in    conviction.            USSG         § 4A1.3(a)(2)(A),           (E),        p.s.

Slade’s      multiple       unscored       convictions              not   included       in      his

criminal      history       calculation        and        lengthy         criminal        history

replete with recidivism qualify as bases for departure under

this    provision.          The     district        court          further   concluded          that

Slade’s conduct warranted a Category VI criminal history.                                        We

discern no abuse of discretion in that conclusion.

             Slade also argues that the district court abused its

discretion     in     finding       that    such        an    extensive      departure          was

warranted in this case.                 However, we conclude after review of

                                               4
the record that the court’s sentencing decision is reasonable in

light of Slade’s long history of recidivism, which reflects his

disrespect for the law, and the need for the sentence to protect

the public and to deter Slade.                   The court’s consideration of

relevant 18 U.S.C. § 3553(a) (2006) factors 2 and articulation of

its reasons for departing from the Guidelines range support our

decision to defer to the district court’s determination as to

the     extent     of     the     departure.            See   United       States   v.

Diosdado-Star, 630 F.3d 359, 366-67 (4th Cir.), cert. denied,

131 S. Ct. 2946 (2011) (affirming substantive reasonableness of

variance sentence six years greater than the Guidelines range

because     it     was    based      on   the    district     court’s      thoughtful

examination of relevant § 3553(a) factors).

             Accordingly,       we    affirm     the    district    court’s   amended

judgment.        We dispense with oral argument because the facts and

legal     contentions     are     adequately      presented    in    the    materials

before    the     court   and     argument      would   not   aid   the    decisional

process.

                                                                              AFFIRMED


      2
        Slade contends that the district court failed to
“acknowledge” and “properly consider” his conduct and behavior
in prison.   We conclude that this contention is without merit.
The record makes clear that the district court fully considered
Slade’s conduct and behavior in prison in deciding whether to
impose a departure.



                                           5